ON REHEARING.
Cole, J. —
Since the announcement of the foregoing opinion an application in the nature of a petition for rehearing has been filed, asking that the court determine the question as to the sufficiency of the notice of election suggested in the second point of the opinion, and stating that such decision was necessary to settle the controversy between the parties and avoid further litigation.
4. notice: removal of county seat, At the time the opinion was prepared the members of the court were not entirely agreed upon the question suggested, and for that reason it was passed in the belief that ., , it was not necessary to decide it, in order to determine the controversy between these parties. Since it is made to appear that the necessity for its decision does exist, we proceed to decide it.
The question involves the construction of Code: “ Sec. 281. *152Sixty days notice of the presentation of snch petition shall be given by three insertions in a weekly newspaper.” * * * And the precise question is whether the three insertions must be made sixty days before the term of court, or whether it is sufficient if the first insertion is thus made and the other insertions are made in the successive weekly issues. This section prescribes the notice to be given of the presentation to the Board of Supervisors of the petition for the vote. The next section prescribes the notice of the order for the vote or eléction to be given by the board to- the people, and it enacts that they shall cause a constable to post notices of such order in three public places in each township at least fifty days before said election, and shall also publish a notice of such election in some newspaper, if there be one published in the county, for four successive weeks, the last gubUeation to be at least twenty days before said election.”
Without now entering into an elaborate discussion of the question, we may state that we are agreed in holding (but not without some doubt on • the part of the writer hereof), that since the legislature has prescribed by the last quoted section, the time which must transpire after the last publication, and has omitted such requirement from the first, the fair implication is that the legislature intended that three insertions in a weekly newspaper should be sufficient, if the first was given sixty days before the presentation of the petition. Hence, it follows that the notice given in this case was legal and sufficient. This decision of the question does not change the order that the judgment stand as
Reversed.